                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
               Plaintiff,                         §
v.                                                §
                                                  §     CRIMINAL ACTION NO. 4:15-CR-216
NOAH RONTE GLADSTONE,                             §
                                                  §
               Defendant.                         §


                           REPORT AND RECOMMENDATION
                        OF UNITED STATES MAGISTRATE JUDGE

       Now before the Court is the request for revocation of Defendant’s supervised release. After

the District Judge referred the matter to this Court for a report and recommendation, the Court

conducted a hearing on May 20, 2019, to determine whether Defendant violated his supervised

release. Defendant was represented by Frank Henderson. The Government was represented by

Chris Eason.

       Noah Ronte Gladstone was sentenced on October 16, 2016, before The Honorable Amos

L. Mazzant, III, of the Eastern District of Texas, after pleading guilty to the offense of Felon in

Possession of a Firearm, a Class C felony. This offense carried a statutory maximum imprisonment

term of 10 years. The guideline imprisonment range, based on a total offense level of 12 and a

criminal history category of VI, was 30 to 37 months. Noah Ronte Gladstone was subsequently

sentenced to 30 months of imprisonment, followed by 3 years of supervised release, subject to the

standard conditions of release, plus special conditions to include financial disclosure, substance

abuse testing and treatment, and a $100 special assessment. On July 6, 2018, Noah Ronte

Gladstone completed his period of imprisonment and began service of the supervision term.




REPORT AND RECOMMENDATION – Page 1
       On May 1, 2019, the U.S. Probation Officer executed a Petition for Warrant or Summons

for Offender Under Supervision [Dkt. 60, Sealed]. The Petition asserted that Defendant violated

five (5) conditions of supervision, as follows: (1) The Defendant shall refrain from any unlawful

use of a controlled substance; (2) The Defendant shall report to the probation officer in a manner

and frequency directed by the Court or probation officer; (3) The Defendant shall answer truthfully

all inquiries by the probation officer and follows the instructions of the probation officer; (4) The

Defendant shall notify the probation officer within seventy-two hours of being arrested or

questioned by a law enforcement officer; and (5) The Defendant shall participate in a program of

testing and treatment for drug abuse, under the guidance and direction of the U.S. Probation Office,

until such time as the Defendant is released from the program by the probation officer. The

Defendant shall pay any cost associated with treatment and testing.

       The Petition alleges that Defendant committed the following acts: (1) On October 30, 2018,

Noah Gladstone submitted a urine specimen that tested positive for marijuana, methamphetamine,

and amphetamine. The specimen was confirmed positive by Alere Laboratories. On November

5,2018, Noah Gladstone submitted a urine specimen that tested positive for marijuana,

methamphetamine, and amphetamine.            The specimen was confirmed positive by Alere

Laboratories; (2) Noah Gladstone failed to submit a monthly report for the month of March 2019;

(3) On October 26, 2018, Noah Gladstone was untruthful with the probation officer when he denied

any recent drug usage; (4) Noah Gladstone failed to notify the probation officer of his contact with

Sherman Police Department on September 18, 2018; and (5) Noah Gladstone failed to report to

On Scene Drug Screens to submit a urine specimen on the following dates: November 14, 2018;

December 11, 2018; December 28, 2018; January 7, 2019; January 31, 2019; March 12, 2019;

March 15, 2019; March 26, 2019; March 29, 2019; April 3, 2019; April 19, 2019; April 22, 2019;



REPORT AND RECOMMENDATION – Page 2
and April 25, 2019. Noah Gladstone failed to participate in the random drug testing program by

failing to call the drug testing line on numerous occasions between November 4, 2018, and April

26, 2019. Noah Gladstone failed to attend substance abuse counseling at Texoma Counseling

Associates on the following dates: November 6, 2018; December 28, 2018; December 31, 2018;

and March 16, 2019. Noah Gladstone was unsuccessfully discharged from substance abuse

counseling on March 16, 2019. Noah Gladstone was unsuccessfully discharged from a substance

abuse course with ACCI LifeSkills, Inc. on April 24, 2019.

       Prior to the Government putting on its case, Defendant entered a plea of true to allegations

three (3), four (4), and five (5) of the Petition. The Government will dismiss allegations one (1)

and two (2) of the Petition. Having considered the Petition and the plea of true to allegations three

(3), four (4), and five (5), the Court finds that Defendant did violate his conditions of supervised

release.

       Defendant waived his right to allocute before the District Judge and his right to object to

the report and recommendation of this Court.

                                     RECOMMENDATION

       Pursuant to the Sentencing Reform Act of 1984, the Court recommends that Defendant’s

supervised release be revoked and that he be committed to the custody of the Bureau of Prisons to

be imprisoned for a term of eight (8) months, followed by twenty-six (26) months of supervised

release. The Court recommends that the following special conditions be reimposed:

       (1) You must provide the probation officer with access to any requested financial

           information for purposes of monitoring the defendant's efforts to obtain and maintain

           lawful employment.




REPORT AND RECOMMENDATION – Page 3
       (2) You must participate in a program of testing and treatment for drug abuse, under the

           guidance and direction of the U.S. Probation Office, until such time as the defendant

           is released from the program by the probation officer. You must pay any cost

           associated with treatment and testing.


       The Court recommends the addition of the following special condition:

       (3) You must participate in an inpatient treatment program for drug abuse and follow the

           rules and regulations of that program until discharged. The probation officer, in

           consultation with the treatment provider, will supervise your participation in the

           program. You must pay any cost associated with treatment and testing.


       The Court also recommends that Defendant be housed in the Bureau of Prisons facility in

the South Texas area, if appropriate.

       SIGNED this 3rd day of June, 2019.




                                   ___________________________________
                                   Christine A. Nowak
                                   UNITED STATES MAGISTRATE JUDGE




REPORT AND RECOMMENDATION – Page 4
